Title: Jonathan Williams, Jr., to the American Commissioners, 11 February 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes Feb. 11. 1778.
I have to inform you that Capt. Jenkins is just arrived from Nantucket. His last Accounts from Boston were the 25 Decr., at which time nothing material had happened. He left nantucket 6 Jan.
He reports that Gen. Lee was exchanged for Gen. Prescot, the army were in high Spirits, and in want of nothing. Gen. Washington had no Intention of going into Winter Quarters, and Genl. Gates had driven all the English within Kingsbridge, and it was thought would attack N York before he joined Gen. Washington.
Capt. Jenkins has not brought any Letters nor Papers. I have the honour to be with the greatest Respect Gentlemen Your most obedient Servant
Jona Williams J
 
Addressed: The Honble / Commissioners of the / United States
Notation: Jon Williams Nantes Feby 11. 1778
